DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (U.S. Patent Publication 2019/0258028).
With regard to independent claim 1, Huang teaches an optical imaging lens group (Figure 3 and page 1, paragraph [0002]), sequentially from an object side of the optical imaging lens group to an image side of the optical imaging lens group along an optical axis of the optical imaging lens group, comprising: a first lens (Figure 3, element 210) having a positive refractive power (page 9, paragraph [0131], lines 1-2); a second lens (Figure 3, element 220) having a negative refractive power (page 9, paragraph [0132], lines 1-2); a third lens (Figure 3, element 230) having a refractive power (page 9, paragraph [0133], lines 1-2); a fourth lens (Figure 3, element 240) having a refractive power (page 9, paragraph [0134], lines 1-2), and an image-side surface of the fourth lens being a concave surface (Figure 3, element 242 and page 9, paragraph [01343], lines 3-4); a fifth lens (Figure 3, element 250) having a refractive power (page 9, paragraph [0.135], lines 1-2); a sixth lens (Figure 3, element 260) having a refractive power (page 9, paragraph [0136], lines 1-2), and an object-side surface of the sixth lens being a convex surface (Figure 3, element 261 and page 9, paragraph [0136], lines 2-3); a seventh lens (Figure 3, element 270) having a negative refractive power (page 9, paragraph [0137], lines 1-2); and satisfying the conditional expression TTL/f < 1, as defined (page 11, paragraph [0143]). 
With regard to dependent claim 2, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens group further satisfying the conditional expression 0.3 < f1/f < 0.8, as defined (page 10, Table 3 data).
With regard to dependent claim 3, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens group further satisfying the conditional expression 0.3 < f2/f7 < 0.8, as defined (page 10, Table 3 data).
With regard to dependent claim 6, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens group further satisfying the conditional expression 0.3 < (CT2+CT5)/CT1 < 0.8, as defined (page 10, Table 3, thickness data for Surface 1, Surface 4 and Surface 10).
With regard to dependent claim 8, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens group further satisfying the conditional expression 0.4 < (CT6+CT7)/(T56+T45) < 0.8, as defined (page 10, Table 3 thickness data for Surface12, Surface 14, Surface 11 and Surface 9).
With regard to independent claim 10, Huang teaches an optical imaging lens group (Figure 3 and page 1, paragraph [0002]), sequentially from an object side of the optical imaging lens group to an image side of the optical imaging lens group along an optical axis of the optical imaging lens group, comprising: a first lens (Figure 3, element 210) having a positive refractive power (page 9, paragraph [0131], lines 1-2); a second lens (Figure 3, element 220) having a negative refractive power (page 9, paragraph [0132], lines 1-2); a third lens (Figure 3, element 230) having a refractive power (page 9, paragraph [0133], lines 1-2); a fourth lens (Figure 3, element 240) having a refractive power (page 9, paragraph [0134], lines 1-2), and an object-side surface of the fourth lens being a convex surface (Figure 3, element 241 and page 9, paragraph [01343], lines 2-3); a fifth lens (Figure 3, element 250) having a refractive power (page 9, paragraph [0.135], lines 1-2); a sixth lens (Figure 3, element 260) having a refractive power (page 9, paragraph [0136], lines 1-2), and an image-side surface of the sixth lens being a concave surface (Figure 3, element 262 and page 9, paragraph [0136], lines 3-4); a seventh lens (Figure 3, element 270) having a negative refractive power (page 9, paragraph [0137], lines 1-2); and satisfying the conditional expressions TTL/f < 1 and f/EPD < 2, as defined (page 11, paragraph [0143]). 
With regard to dependent claim 11, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an imaging lens group further satisfying the conditional expression 0.5 < R1/R4 < 1, as defined (page 10, Table 3, Curvature Radius data for Surface 1 and Surface 5).
With regard to dependent claim 13, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an imaging lens group further satisfying the conditional expression 0.1 < R6/R7 < 0.7, as defined (page 10, Table 3, Curvature Radius data for Surface 7 and Surface 8).
With regard to dependent claim 14, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an imaging lens group further satisfying the conditional expression 0.3 < R8/f < 0.8, as defined (page 10, Table 3, data for f and Curvature Radius for Surface 9).
With regard to dependent claim 18, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an imaging lens group further satisfying the conditional expression 0.3 < (CT2+CT5)/CT1 < 0.8, as defined (page 10, Table 3, thickness data for Surface 1, Surface 4 and Surface 10).
With regard to dependent claim 20, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an imaging lens group further satisfying the conditional expression 0.4 < (CT6+CT7)/(T56+T67) < 0.9, as defined (page 10, Table 3 thickness data for Surface12, Surface 14, Surface 11 and Surface 13).

Allowable Subject Matter
Claims 4, 5, 7, 9, 12, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 4, 5, 7 and 9, although the prior art teaches an optical imaging lens group, sequentially from an object side of the optical imaging lens group to an image side of the optical imaging lens group along an optical axis of the optical imaging lens group, comprising: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens having a refractive power; a fourth lens having a refractive power, and an image-side surface of the fourth lens being a concave surface; a fifth lens having a refractive power; a sixth lens having a refractive power, and an object-side surface of the sixth lens being a convex surface; a seventh lens having a negative refractive power; and satisfying the conditional expression TTL/f < 1, the prior art fails to teach such an optical imaging lens group simultaneously satisfying the conditional expressions: 0.7 < f2/f7 < 0.8, as claimed and defined in dependent claim 4; -1 < f/f67 < -0.5, as claimed and defined in dependent claim 5; 0.3 < (CT3+CT4)/(T34+T45) < 0.8, as claimed and defined in dependent claim 7; or 0.5 < SAG61/SAG72 < 1, as claimed and defined in dependent claim 9.
With regard to dependent claims 12, 15-17 and 19, although the prior art teaches an optical imaging lens group, sequentially from an object side of the optical imaging lens group to an image side of the optical imaging lens group along an optical axis of the optical imaging lens group, comprising: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens having a refractive power; a fourth lens having a refractive power, and an object-side surface of the fourth lens being a convex surface; a fifth lens having a refractive power; a sixth lens having a refractive power, and an image-side surface of the sixth lens being a concave surface; a seventh lens having a negative refractive power; and satisfying the conditional expressions TTL/f < 1 and f/EPD < 2, the prior art fails to teach such an optical imaging lens group simultaneously satisfying the conditional expressions: 0.7 < R5/R6 < 1, as claimed and defined in dependent claim 12; -1 < f/R10 < 0, as claimed and defined in dependent claim 15; 0.7 < R12/R11 < 1.2, as claimed and defined in dependent claim 16; 0.5 < R13/f7 < 1, as claimed and defined in dependent claim 17; or 0.3 < (CT3+CT4)/(T34+T45) < 0.8, as claimed and defined in dependent claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi (U.S. Patent Publication 2013/0265649), Shi (U.S. Patent Publication 2017/0184822), Dai et al (U.S. Patent Publication 2017/0357081), Jung et al (U.S. Patent Publication 2018/0074298) and Jung (U.S. Patent Publication 2018/0149837) all teach optical imaging lens groups comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
31 May 2022